Citation Nr: 1137601	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of bulging discs (claimed as back and leg pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in Montgomery, Alabama. 

The Board notes that the Veteran initially completed a substantive appeal for entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as bipolar affective disorder, psychotic disorder with persecutory delusions and features of paranoid personality disorder.  While the claim was pending on appeal, in March 2011, the RO granted service connection for her claim fully satisfying her appeal.
 
Further, the Veteran also had an appeal pending regarding a claim for total disability due to individual unemployability (TDIU).  However, as the March 2011 rating decision rated her service-connected disability as 100 percent disabling, and she has no other service connected disability rated less than total, the claim for TDIU has been rendered moot.  See 38 C.F.R. § 4.16 (2011).  As such, the claim for TDIU will not be further addressed.

Additionally, the claim for residuals of bulging discs (claimed as back and leg pain) has been recharacterized to more accurately reflect the Veteran's complaints.  The Board recognizes that her claim has previously been characterized as "service connection for pain" and "service connection for a low back disorder."  However, in a written statement dated in December 2007, the Veteran clarified that she was claiming back and leg pain due to bulging discs.  Thus, the issue has been recharacterized as such.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

In July 2011, the Veteran submitted additional pertinent evidence, without a waiver, that has not been considered by the agency of original jurisdiction.  The Board finds that the additional evidence is pertinent to her claim for residuals of bulging discs as it consists of medical records and an MRI report that relate to the Veteran's claimed disorder.  Subsequently, the Board sent the Veteran a letter inquiring as to whether she waived RO consideration of the additional evidence.  The Veteran responded indicating that she did not waive consideration by the AOJ and requested that the Board remand the case back to the AOJ for review of the additional evidence.  Because this evidence is pertinent, was received after the most recent supplemental statement of the case (SSOC), and the Veteran did not waive RO consideration of this evidence, a remand is required.  38 C.F.R. § 20.1304(c) (2011).  

The Board also finds that a new VA examination is required.  Specifically, the Veteran reported that she sustained a low back injury shortly after entering service.  Service treatment records reflect that the Veteran underwent treatment for back pain in October 1981 and was diagnosed with an upper lumbar strain.  A subsequent October 1981 treatment record noted an impression of slight scoliosis and that her right paraspinous muscle was pronounced.  Another October 1981 treatment record indicated that she complained of pain in both legs.  In November 1981, she was treated again for back pain and impressions of low back pain and right upper trapezious strain were noted.  A November 1981 X-ray revealed straightening of the lumbar spine.  Later that month, she was treated for leg pain and diagnosed with Achilles tendonitis.  Also, in November 1981, she reported weakness and numbness in her lower extremities which resulted in a fall.  She was diagnosed with rule out neurologic deficit that may be somatizing.  She was sent for neurological testing which was negative.  A few weeks later, she was treated again for leg cramps and intermittent loss of function.  In a November 1981 report of medical history, she indicated cramps in her legs as well as back pain, in addition to other complaints.  The November 1981 examiner indicated that her symptoms represented multiple somatic complaints. 

Post-service, the Veteran reported that she has experienced continuous back and leg pain since service.  She also reported that an orthopedic surgeon, Dr. H., prescribed a corset for her lower back, and that she uses a cane for ambulation.  A diagnosis of severe degenerative changes at L2-3 was made in a September 2006 X-ray.  An August 2007 MRI indicated a diagnosis of bulging discs.  

The Veteran underwent a VA examination in July 2010.  Following an interview with the Veteran, physical examination of the Veteran, as well as a review of the claims file, the examiner determined that the Veteran had inadequate documentation to relate her present back problem to service and did not offer a nexus opinion.  The examiner did not address the Veteran's report that she has experienced continuous leg and back pain since service.  Therefore, the Board finds the examination was inadequate and she should be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any disability of the lumbar spine and legs.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should identify any and all disorders of the lumbar spine and legs.  With respect to each identified disability of the lumbar spine and legs, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service or is otherwise etiologically related to the Veteran's active service.  

The examiner should provide a thorough rationale for his or her conclusions.  Such must include a detailed discussion of the Veteran's in-service treatment for pain of the lower extremities and back.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

2. Readjudicate the issue of entitlement to service connection for residuals of bulging discs (claimed as back and leg pain) with consideration of all evidence received since March 2011.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


